Citation Nr: 1309908	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vitreous floaters of the right eye.

3.  Entitlement to an initial compensable disability rating for right hip sciatica.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss and vitreous floaters of the right eye.  The rating decision also granted service connection for right hip sciatica, and assigned an initial noncompensable (0 percent) disability rating.  The Veteran then perfected a timely appeal of these issues.

In September 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Following the last adjudication of the claims in the January 2010 Statement of the Case (SOC), additional VA and private treatment records were added to the Veteran's paper and Virtual VA claims files.  These records are relevant to the claims currently on appeal and have not been reviewed by the RO.  Thus, the Board sent the Veteran and his representative a letter in December 2012 asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In December 2012, the Veteran responded with a letter stating that he wanted his claims remanded back to the agency of original jurisdiction (AOJ) for review of the additional evidence.  Thus, the Board is remanding the claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review all evidence received, to include the evidence contained in the Veteran's Virtual VA claims file, since the last prior adjudication of the claims in the January 2010 SOC.  After conducting any additional development deemed necessary, e.g., obtaining a VA examination or medical opinion, readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


